         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 1 of 23



                          IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

PERRY B. FAULKNER                                                                   PLAINTIFF

v.                               Case No. 4:18-cv-00353 KGB

TAB TOWNSELL, individually, and in his
official capacity as Mayor of the City of
Conway, Arkansas, et al.                                                         DEFENDANTS

                                     OPINION AND ORDER

       Plaintiff Perry B. Faulkner brings this action against defendants Mayor Tab Townsell and

Lisa Mabry-Williams, each in their individual and official capacities, and the City of Conway,

Arkansas (collectively “defendants”), alleging violations of the Age Discrimination in

Employment Act of 1967, 29 U.S.C. §§ 621, et seq. (“ADEA”), and the Arkansas Civil Rights

Act, Arkansas Code Annotated §§ 16-123-101, et seq. (“ACRA”), as well as violations of Mr.

Faulkner’s due process rights (Dkt. No. 1). Before the Court is defendants’ motion for summary

judgment (Dkt. No. 17). Mr. Faulkner responded in opposition (Dkt. No. 24), and defendants

replied (Dkt. No. 30). For the following reasons, the Court grants defendants’ motion for summary

judgment (Dkt. No. 17).

       I.      Factual Background

       Unless otherwise noted, the following facts are taken from defendants’ statement of

undisputed material facts and Mr. Faulkner’s response to defendants’ statement of undisputed

material facts (Dkt. Nos. 18, 25).

               A.      The Parties

       The City of Conway, Arkansas (“the City”), is a city of the first class, with a population of

about 62,000 citizens (Dkt. No. 18, ¶ 1). The City employs over 500 individuals at a given time
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 2 of 23



(Id.). The City is a mayor-council form of government and provides a number of services to

Conway’s citizenry (Id., ¶ 2). All employees of the City are at-will employees, and the City claims

that it is an equal opportunity employer (Id., ¶ 3). According to defendants, City employees are

hired at a set hourly rate and are not guaranteed wage increases or cost of living (“COLA”)

increases (Id., ¶ 4). Plaintiff claims that there are some hourly employees, but most employees

have salaries set according to the current pay system, which may be converted to an hourly

calculation for payroll purposes (Dkt. No. 25, ¶ 4). All wage increases, including step increases

and COLA increases, aside from increases because of an internal promotion, are and must be

approved by the City Council (Dkt. No. 18, ¶ 5). Reclassification of an existing position must also

be approved by the City Council as well (Id.¸ ¶ 6).

       Separate defendant Ted Townsell is the former Mayor of the City; a position he held

continuously from January 1, 1999, to December 16, 2016 (Id., ¶ 12). Mayor Townsell is currently

57 years old (Id., ¶ 13). Separate defendant Lisa Mabry-Williams is and has been the Human

Resources Director for the City since 2003, for a total of 16 year (Id., ¶ 7). Ms. Mabry-Williams

is currently 60 years old (Id., ¶ 8). Defendants represent that the City has not used a merit-based

compensation scheme during Ms. Mabry-Williams’ 16-year tenure as Human Resources Director

(Id., ¶ 10). Mr. Faulkner denies this statement and claims that under the City’s previous 7-step

pay system, persons who were not in good standing due to disciplinary action or probationary

status were not given any approved step increases, and the pay system was in effect during Ms.

Mabry-Williams’ tenure as Human Resources Director (Id.). Defendants aver that at no point in

Ms. Mabry-Williams’ tenure has the City used a compensation scheme that took into consideration

an employee’s longevity or tenure as an employee or compensated an employee for their longevity

or tenure (Dkt. No. 18, ¶ 11).




                                                2
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 3 of 23



        Mr. Faulkner has sued Mayor Townsell individually because Mr. Faulkner believes that

when the City did the JESAP study, he was clearly the assistance finance director but does not

believe that the position was ever taken into consideration, and Mayor Townsell was responsible

for that (Id., ¶ 97). Mr. Faulkner has sued Ms. Mabry-Williams in her individual capacity, because

Mr. Faulkner believes that as a function of Human Resources, something as big as this should have

been handled differently and that each employee should have had input into the ratings of their job

descriptions (Id., ¶ 98).

        Mr. Faulkner was hired by the City on May 11, 1992, as an Assistant Finance Officer, and

he is currently employed as Finance Manager, a position he has held since October 2006 (Dkt. No.

18, ¶ 14; Dkt. No. 25, ¶ 14). Mr. Faulkner’s current annual salary is $64,837.76 (Dkt. No. 25, ¶

14). He has received two recent COLA raises, a 3% raise in 2018 and a 1% raise in 2019 (Id.).

Mr. Faulkner is not a citizen of Conway, Arkansas (Dkt. No 18, ¶ 15). He has a bachelor’s degree

in accounting, which he obtained from the University of Central Arkansas (Id., ¶ 16). Mr. Faulkner

is a certified public accountant but is on inactive status (Id., ¶ 17). He is currently 51 years old

and was 44 or 45 when the pay system about which he complains was implemented (Id., ¶ 18).

Mr. Faulkner works within the Finance Department of the City and the Finance Department’s

Department Head is the Chief Financial Officer of the City (Id., ¶ 19).

        In May 2009, the City revised the job description of the Finance Manager and Mr. Faulkner

admits that, for the most part, the job description reflected the roles and responsibilities of his

position for the City at that time (Dkt. No. 25, ¶ 20). Defendants represent that the City updated

its job descriptions again in 2013 and that the updated job description for the Finance is

substantively nearly identical to the 2009 job description (Dkt. No. 18, ¶ 21). Mr. Faulkner asserts

that the revised description listed additional duties and responsibilities not included in the 2009

job description (Dkt. No. 25, ¶ 21). He claims that this is significant because the updated job


                                                 3
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 4 of 23



description was left out of the 2012 JESAP update and therefore his midpoint pay was a reflection

of the 2009 calculations and not current market rates or other analysis that other employees

received the benefit of (Id.).

                B.      The Seven-Step Compensation System

        From 2001 to 2012, the City claims that it used a seven-step compensation system, in which

each position with the City was assigned a base pay, step one, and a maximum pay, step seven

(Dkt. No. 18, ¶ 22). An employee progressed through the steps receiving up to six raises until

reaching the maximum pay assignment (Id.). If the City Council awarded step increases, an

employee who had already reached step seven would not receive a compensation increase (Id.).

Step increases could be and were awarded to the entire pay grid annually at the discretion of the

City Council, as were COLA increases, according to the City (Id., ¶ 23). An employee, upon

attaining the seventh step within his or her position, would be maxed out with respect to his or her

compensation in that particular position under the seven-step system, and should the City award

step increases, the maxed-out employee’s compensation would not change (Id.). However, the

maxed-out employee would, if awarded to the entire pay grid, receive a COLA increase (Id.).

During the City’s use of the seven-step compensation system, Mr. Faulkner obtained step six in

the seven-step compensation system (Dkt. No. 18, ¶ 24).

                C.      The 2008 Job Evaluation And Salary Assessment Program (“JESAP”)
                        Study

        In 2000, before the City adopted its seven-step pay grid, the City did an in-house market

analysis to determine the minimum and maximum compensation amounts for each position (Id., ¶

25). Around 2008, the City began to receive complaints about and lose employees because of its

compensation scheme, which was inadequate when compared to the market (Id., ¶ 26). The City

no longer felt comfortable undertaking the complex, extensive task of a salary market analysis and



                                                 4
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 5 of 23



decided to engage a third-party specialist—the Johanson Group (Id., ¶ 27). The City first engaged

the Johanson Group in 2008 to update the City’s job descriptions and perform a job evaluation and

salary survey (Id., ¶ 28). Defendants assert that, before and after being engaged, the Johanson

Group thoroughly explained the methodology of the Job Evaluation and Salary Assessment

Program (“JESAP”) to the City (Id., ¶ 29). Mr. Faulkner contends that the JESAP was not

thoroughly explained to the City employees (Dkt. No. 25, ¶ 29).

       To update the City’s job descriptions, the Johanson Group tasked the City’s department

heads with completing a Policy Analysis Questionnaire Report (“PAQ”) for each position within

the department head’s respective department (Dkt. No. 18, ¶ 30). Mr. Faulkner claims that the

PAQs were supposed to be prepared by employees and that elected officials and department heads

were to interview and review the positions and organizational makeup and lines of authority (Dkt.

No. 25, ¶ 30). He claims that the Johanson Group never had a meeting with department heads to

explain the PAQs, not all questionnaires were filled out or were incomplete, and employees were

not included in the process (Id.). According to defendants, the PAQs were completed by

employees—the department heads—and the fact that Mr. Johanson does not remember the date of

the meeting or which people were in the meeting with department heads does not indicate that a

meeting never occurred (Dkt. No. 31, at 3-4). The parties agree that Mr. Faulkner was never asked

to complete a questionnaire (Id., at 4).

       The completed PAQs were submitted to the Johanson Group, which then used the reports

to create and update the City’s job descriptions (Dkt. No. 18, ¶ 31). Defendants assert that the

Johanson Group then created a report for the City, which included the establishment of the

midpoint market pay for each position, and a correlating minimum market pay and maximum

market pay for each position (Id., ¶ 31a). They represent that the Johanson Group’s process and

report was presented to the Human Resources Department, the Mayor, and ultimately to the City


                                               5
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 6 of 23



Council at open public meetings multiple times (Id., ¶ 31b). The Johanson Group’s methodology

rates a position, based on the minimum requirements to perform the essential functions of a

particular position, rather than rating the person in the position, in order to create an objective and

competitive compensation scheme (Id., ¶ 32).          The Johanson Group used the updated job

descriptions to analyze each job title within the City using 15 rating factors (Id., ¶ 33). Each job

title was awarded a score on all 15 factors (Id., ¶ 34). According to defendants, once each job title

was scored on the 15 factors, the Johanson Group met and reviewed the scores assigned to each

job title with all department heads to ensure buy-in and accuracy of the ratings (Id., ¶ 35). Mr.

Faulkner maintains that it is unclear who generated the data that was submitted to the Johanson

group and how it was used to update the job descriptions (Dkt. No. 25, ¶¶ 31-33).

       According to defendants, once the department heads reviewed the scores assigned to the

job titles on the 15 factors, the Johanson Group applied their proprietary factor weighting system,

which is an algorithm unknown to all parties, to the individual scores on each of the factors to

produce a total score for each job title (Dkt. No. 18, ¶ 36). The Johanson Group then conducted a

straight-line regression comparing the City’s job title and points-per-pay to determine if the City’s

compensation scheme was internally consistent and to create an internal average (Id., ¶ 37). The

job descriptions and salaries for job titles were compared with job descriptions and salaries of

comparable job titles of similarly sized cities and cities within Conway’s recruitment area to

determine if the City’s compensation scheme was competitive to the comparison cities (Id., ¶ 38).

In 2009, the comparison of the City’s internal points-per-pay average and the 12 comparison cities

determined that Conway’s compensation scheme overall was nearly 1% above the market average

(Id., ¶ 39). Defendants assert that, based on these results, and to keep Conway’s compensation

scheme competitive for the 12 months after the end of the survey, the Johanson Group

recommended a compensation scheme which adjusted Conway’s actual internal pay average 2%


                                                  6
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 7 of 23



higher to create a suggested midpoint to be competitive with the salary market (Id., ¶ 40). Mr.

Faulkner generally claims that the calculations used were either flawed, incomplete, or unknown

(Dkt. No. 25, ¶¶ 37, 39-41). He claims that the methodology and process of the JESAP study is

suspect because: (1) its formula calculations are hidden under a claim of proprietary information,

which the Johanson Group has not released; (2) the system has holes in it for self-serving

manipulation of the data; and (3) not all employees were or have been evaluated equally, including

Mr. Faulkner (Id., at 27).

       The Johanson Group provides its customers with a suggested one-step pay structure and

suggests wage amounts for every job title at the market rate, midpoint line, below the market rate,

its minimum line, and above the market rate, its maximum line (Dkt. No. 18, ¶ 41). Organizations

then determine at which point in the suggested structure they wish to compensate their employees;

the Johanson group simply provides the suggested structure options (Id., ¶ 42).

               D.      The 2012 JESAP Study Update

       The Johanson Group’s report was completed in 2009; however, the City did not take any

action with respect to its compensation system because the City discovered it was in financial

straits in early 2010 (Id., ¶ 43). Defendants represent that the City’s reasoning for seeking a new

compensation scheme initially was to ensure that the City was competing at a market rate with

respect to its positions, as it had been losing employees to other employers (Id., ¶ 43a). Mr.

Faulkner claims that the City wanted to save money (Dkt. No. 25, ¶ 43a). Defendants assert that,

in 2012, the City realized that the then current seven-step compensation system was financially

unsustainable when projected into the future (Dkt. No. 18, ¶ 44). Specifically, under the seven-

step system, assuming step increases would be awarded annually as had been done previously, all

parties agree that the City would have to add about $350,000.00 each year to its budgeted personnel

costs, over and above the previous year’s personnel costs (Id., ¶ 45).


                                                 7
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 8 of 23



       According to defendants, the seven-step system could not sustain fluctuations in revenue,

which was particularly concerning, given what the City had recently experienced with its specific

financial crisis and in the light of the national economy beginning in 2008 (Id., ¶¶ 46-47). The

City experienced financial crisis and overspent, and revenues decreased in 2008 and 2009,

corresponding to the national recession (Id., ¶ 49). Defendants represent that, as a result of

determining that the seven-step system was unsustainable financially, the City decided to update

the 2009 JESAP study and re-engaged the Johanson Group (Id., ¶ 50). The 2009 study was updated

in July 2012 (Id., ¶ 51).

       Defendants claim that the methodology of the 2012 update was substantially similar to that

of the 2009 study; however, the job descriptions were already created and only had to be reviewed

and the number of comparison cities was lowered to six instead of 12 (Id., ¶ 52). The 2012 salary

update determined that the City was 6.28% behind comparable cities in terms of compensation

(Id., ¶ 53). According to defendants, the pay structure recommended by the Johanson Group

following the 2012 update was to upwardly adjust the internal average pay, created by conducting

a straight-line regression of total rating points-per-pay for each job title, by 6.2% to create a

midpoint for each position (Id., ¶ 54). The minimum and maximum for each position was created

by taking 90% and 110% of the midpoint (Id.). Mr. Faulkner maintains that “the Johnson Group’s

methodology and process remained flawed, incomplete (not all positions rated), or unknown.”

(Dkt. No. 25, ¶¶ 53-54).

       Prior to the implementation of the midpoint system in January 2013, multiple employees

and department heads complained about the rating given to various positions (Dkt. No. 18, ¶ 55).

The Personnel Committee, which is comprised of City Council members, upon becoming aware

of the complaints, tasked the City staff to review those particular positions, in order to justify that

the positions were being accurately rated, and if not, make adjustments (Id.). As a result of the


                                                  8
         Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 9 of 23



review, several, but not all, of those positions were adjusted upward prior to the implementation

of the midpoint system in 2013 (Id., ¶ 57). Defendants assert that neither Mr. Faulkner, nor his

department head, reported any issues with the ratings given to the Finance Department positions

(Id., ¶ 57a). Mr. Faulkner contends that he did not report any issues with the ratings because he

never saw the ratings (Dkt. No. 25, ¶ 57a).

       The City, by virtue of City Council vote, then appropriated funds to adopt the one-step pay

structure produced in the 2012 update to the JESAP study, and it was adopted as of January 1,

2013 (Dkt. No. 18, ¶ 58).        Defendants claim that the City chose to adopt a single-point

compensation system based on the market midpoint for each position established by the JESAP

report (Id., ¶ 59). Any non-uniformed employee who was being compensated below the midpoint

for his or her position was given a one-time pay increase to the midpoint for that particular position,

as established by the JESAP report (Id., ¶ 60). Non-uniformed city employees who were being

compensated at or above the midpoint did not receive any change in their pay (Id., ¶ 61). In the

2012 update to the JESAP study, there were no points of comparison for the City’s job title of

Finance Manager (Id., ¶ 62). Defendants assert that, in the circumstance where there was no point

of comparison for a job title, the market rate for that job title was determined by comparing the

internal average points-per-pay for a job title, as determined by applying the Johanson Group’s

weighted formula to the job title’s rating on the PAQs, to the market’s average points-per-pay (Id.,

¶ 63). The Johanson Group’s system rated the City’s job title of Finance Manager at 1,294 points

in the 2012 update to the salary market survey (Id., ¶ 64). When the City’s internal points-per-pay

average was adjusted upward 6.2% to be competitive with the market, the midpoint, or market

rate, for a job title rated at 1294 total points was $56,756 (Id., ¶ 65). The below-market rate was

set at $51,080 and the above-market rate was set at $62,432 (Id.).




                                                  9
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 10 of 23



       Mr. Faulkner was being paid $61,715, nearly $5,000 higher than the midpoint, when the

City adopted the one-step pay scale (Id., ¶ 66). According to defendants, as of 2013, the City had

about 234 non-uniformed, non-elected employees, 138 of whom were over the age of 40 (Id., ¶

67). Mr. Faulkner maintains that the City had 232 non-uniformed, non-elected employees and that

132 were over the age of 40 as of 2013 (Dkt. No. 25, ¶ 67). In 2013, about 66 of the City’s non-

uniformed, non-elected employees were paid higher than the midpoint established by the 2012

JESAP study (Dkt. No. 18, ¶ 68). In 2013, of the approximately 66 non-uniformed, non-elected

employees who were paid higher than the midpoint established by the 2012 JESAP study, about

54 were over the age of 40 (Id., ¶ 69). In 2013, four positions within the City did not have data

from the JESAP study. Of those four positions, three of the employees who held those positions

were over the age of 40 (Id., ¶ 70). In 2013, of the City’s 230 non-uniformed, non-elected

employees, with data from the 2012 JESAP study, about 164 of the employees had their pay

increased as a result of the City adopting the midpoint of the one-step pay structure (Id., ¶ 71).

Defendants claim that about 110 of the City’s non-uniformed, non-elected employees who were

over the age of 40, with data from the 2012 JESAP study, received pay increases as a result of the

City adopting the midpoint of the one-step pay structure (Id., ¶ 72). Mr. Faulkner claims that only

80 of the city’s non-uniformed, non-elected employees who were over the age of 40 received pay

increases (Dkt. No. 25, ¶ 72).

       Mr. Faulkner was one of the employees who did not receive a pay increase as a result of

the City adopting the midpoint of the one-step pay structure, because his annual salary was greater

than the midpoint established by the JESAP study (Id., ¶ 73). Mr. Faulkner’s salary remained the

same (Id.). Under the system as it was envisioned, should the City Council grant a COLA increase

to the entire pay grid, any City employee with an annual salary greater than the midpoint would

not receive that COLA increase until the midpoint rate for that position matched the employee’s


                                                10
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 11 of 23



current annual salary (Id., ¶ 74). Once the market pay for a particular position caught up to the

employee’s current above-market rate, the employee would once more begin to earn COLA

increases as they are awarded (Id., ¶ 75). Defendants assert that, should an employee who was

above market leave his or her employment with the City, the pay for the position would revert to

the market midpoint, and the employee in that position would receive any COLA increases allotted

by the City (Id., ¶ 76).

        According to defendants, in moving to the single midpoint system, the City achieved two

goals: (1) it is a competitive employer, both retaining current employees and attracting new

employees when needed, and (2) it implemented a long-term financially sustainable compensation

system that will save the City considerable personnel costs over the long term and can withstand

fluctuations in revenue (Id., ¶ 77). Mr. Faulkner disagrees and claims that many employees are

leaving the City’s employment because they are locked into a pay system with no room for

advancement (Dkt. No. 25, ¶ 77). He asserts that refund contributions have steadily risen because

employees are leaving and withdrawing their pension funds; in 2008 the City refunded contribution

in the amount of $142,230 and in 2016 it refunded $211,123 (Id.).

        Prior to adopting the new compensation scheme in 2013, the last COLA increase approved

by the City Council was a 1% increase in 2010 (Dkt. No. 18, ¶ 79). The City Council approved a

COLA increase in 2018 and 2019 (Id.). Despite the City’s initial policy not to award COLA

increases to employees whose annual salary was above the midpoint, Mr. Faulkner and other

employees with an annual salary higher than the midpoint received both the 2018 and 2019 COLA

increase (Id., ¶ 80). The City also awarded an annual bonus to all employees, including Mr.

Faulkner, in December 2013 and each November from 2014 to 2018 (Id., ¶ 81-81a).

        Mr. Faulkner filed a Charge with the Equal Employment Opportunity Commission

(“EEOC”) on May 12, 2014 (Id., ¶ 82). Mr. Faulkner alleged in his Charge that he was subject to


                                               11
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 12 of 23



discrimination based on his age and that the discrimination began August 1, 2013, with the latest

incident of discrimination on May 10, 2014 (Dkt. No. 25, ¶ 83). Mr. Faulkner identified the

discrimination as ongoing (Id.). On September 22, 2014, the EEOC issued Mr. Faulkner a

Dismissal and Notice of Rights (Dkt. No. 18, ¶ 84).

       The behavior of the City about which Mr. Faulkner complains and asserts has a

discriminatory impact based on age is the City’s implementation of the one-step pay system

suggested by the 2012 update to the JESAP study (Id., ¶ 86). Mr. Faulkner claims that the adoption

and implementation of the one-step pay system is discriminatory because “it took money out of

[his] paycheck,” and he believes that his paycheck is tied to his years of service to the City (Id., ¶

87). Mr. Faulkner does not believe that his age, or age in general, was taken into consideration

when the City adopted the one-step pay system (Id., ¶ 88). Mr. Faulkner does not believe that the

City intended to discriminate against him or anyone else when it adopted the one-step pay system

(Id., ¶ 89). He recognizes that many of the City’s employees over the age of 40 benefitted from

the one-step pay system (Id., ¶ 90). Mr. Faulkner believes that the adoption of the one-step pay

system negatively affects him because of his years of service—his pay is “frozen,” and he can no

longer receive COLA increases because his current annual salary is above the midpoint for his

position as established by the JESAP study (Id., ¶ 91). He believes that the City adopted the one-

step pay system to save money (Id., ¶ 92).

       The parties agree that simply because an employee has worked for the City for a long time

does not mean that the employee is over 40 years-of-age (Id., ¶ 96). Mr. Faulkner does not think

the City trying to save money is a bad thing, but he disagrees with how the City went about it (Id.,

¶ 99). Defendants claim that the City wanted to adopt a compensation system where the City

would pay an employee for the essential duties of the job and pay for the position, not the person

actually performing the job (Id., ¶ 100).


                                                 12
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 13 of 23



       II.     Standard Of Review

       Summary judgment is proper if the evidence, when viewed in the light most favorable to

the nonmoving party, shows that there is no genuine issue of material fact in dispute and that the

defendant is entitled to entry of judgment as a matter of law. Fed. R. Civ. P. 56; Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). A factual dispute is genuine if the evidence could cause a

reasonable jury to return a verdict for either party. Miner v. Local 373, 513 F.3d 854, 860 (8th

Cir. 2008). “The mere existence of a factual dispute is insufficient alone to bar summary judgment;

rather, the dispute must be outcome determinative under prevailing law.” Holloway v. Pigman,

884 F.2d 365, 366 (8th Cir. 1989). However, parties opposing a summary judgment motion may

not rest merely upon the allegations in their pleadings. Buford v. Tremayne, 747 F.2d 445, 447

(8th Cir. 1984). The initial burden is on the moving party to demonstrate the absence of a genuine

issue of material fact. Celotex Corp., 477 U.S. at 323. The burden then shifts to the nonmoving

party to establish that there is a genuine issue to be determined at trial. Prudential Ins. Co. v.

Hinkel, 121 F.3d 364, 366 (8th Cir. 1997). “The evidence of the non-movant is to be believed,

and all justifiable inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 255 (1986).

       III.    Discussion

       Defendants contend that they are entitled to summary judgment in their favor on Mr.

Faulkner’s ADEA claim because: (1) Mr. Faulkner’s claims are time-barred; (2) Mr. Faulkner

failed to satisfy the procedural requirements of 29 U.S.C.A. § 623(f)(1); (3) Mr. Faulkner cannot

set forth a prima facie disparate-impact claim; (4) the compensation scheme in question was

adopted for a legitimate business reason motivated by a reasonable factor other than age; and (5)

the ADEA does not recognize individual liability (Dkt. No. 19, at 1). They claim that Mr.

Faulkner’ Fourteenth Amendment due process claims fail because the ADEA is the only remedy


                                                13
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 14 of 23



for plaintiffs alleging age discrimination in employment and because Mr. Faulkner cannot show

that he had any legally cognizable liberty or property interest in his employment in a salary increase

(Id., at 2). Defendants also claim that Mr. Faulkner’s claims brought under the ACRA fail because:

(1) age discrimination claims are not recognized by the ACRA; (2) age is not a suspect class under

the equal protection clause and at will employees have no fundamental interest in their

employment; (3) defendants can show a rational basis for their actions; and (4) the ACRA does

not recognize individual liability for this type of claim (Id.).

                A.      Mr. Faulkner Abandoned His Individual Liability, Fourteenth
                        Amendment Due Process, And ACRA Claims.

        Defendants assert that they are entitled to summary judgment in their favor on Mr.

Faulkner’s claims against Ms. Mabry-Williams and Mayor Townsell because individuals may not

be held liable under the ADEA or the ACRA (Dkt. No. 19, at 9, 26). Defendants contend that Mr.

Faulkner’s Fourteenth Amendment due process claim pursuant to 42 U.S.C. § 1983 fails because

the ADEA is the only remedy for age-based claims and Mr. Faulkner cannot identify any process

to which he was constitutionally entitled that defendants denied him (Id., at 23-24). Defendants

also assert that they are entitled to summary judgment on Mr. Faulkner’s ACRA claims because

the ACRA does not provide protection for discrimination because of a person’s age (Id., at 26).

        Mr. Faulkner did not address any of these arguments in his response to defendants’ motion

for summary judgment, and it appears that he has abandoned these claims. Moreover, this Court

determines that individual supervisors may not be held liable under the ADEA. See Zimmerman

v. Ark. Dep’t of Fin. & Admin., Case No. 5:17-cv-00160 JM, 2018 WL 700850 (E.D. Ark. Feb.

2m 2018), aff’d, 745 F.App’x 666 (8th Cir. 2018); Smith v. Bankers Life and Cas. Co., 519

F.Supp.2d 964 (S.D. Iowa 2007) (examining reasoning under language of the ADEA and

analogous Title VII cases). The weight of authority suggests that the ADEA is the exclusive



                                                  14
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 15 of 23



remedy for alleged age discrimination, not claims brought pursuant to 42 U.S.C. § 1983. See Bass

v. Univ. of Ark. Sys., Case No. 5:12-cv-00286-KGB, 2015 WL 5712850 (E.D. Ark. Sept. 29, 2015),

aff’d sub nom. Bass v. Univ. of Ark. at Pine Bluff, 694 F.App’s 458 (8th Cir. 2017) (examining

legal authorities). Further, Mr. Faulkner’s ACRA claims fail because the ACRA does not prohibit

discrimination on the basis of age, which is the only type of discrimination Mr. Faulkner

specifically alleges. See Ark. Code Ann. § 16-123-107. Accordingly, for all of these reasons, the

Court grants defendants’ motion for summary judgment with respect to Mr. Faulkner’s claims

against Ms. Mabry-Williams and Mayor Townsell. The Court also grants defendants’ motion for

summary judgment with respect to Mr. Faulkner’s Fourteenth Amendment due process and ACRA

claims. The Court enters judgment as a matter of law in favor of the City on these claims.

              B.      Statute Of Limitations

                      1.      90-Day Time Period To File Suit

       Defendants aver that Mr. Faulkner’s ADEA claim is time-barred because the Arkansas

savings statute is inapplicable to the ADEA, which is governed by a federal statute of limitations

(Dkt. No. 19, at 5). This is a re-filing of an earlier case, Faulkner v. Townsell, et al., Case No.

4:18-cv-353 KGB (“Faulkner I”), in which Mr. Faulkner moved to dismiss his complaint without

prejudice. Mr. Faulkner filed a complaint in Faulkner I on December 22, 2019. In that complaint,

Mr. Faulkner stated: “[a]ll conditions precedent to the filing of this action under the ADEA have

been satisfied. On May 12, 2014, Plaintiff filed a Charge of Discrimination with the [EEOC] . . .

. On September 22, 2014, the EEOC issued its Dismissal and Notice of Rights.” On May 26,

2017, Mr. Faulkner moved to dismiss voluntarily without prejudice Faulkner I pursuant to Federal

Rule of Civil Procedure 41, and this Court granted Mr. Faulkner’s motion (Dkt. No. 19, at 5).

       Defendants claim that, when Mr. Faulkner petitioned this Court to dismiss Faulkner I

without prejudice, the effect was to bar Mr. Faulkner’s claims under the ADEA because Mr.


                                                15
           Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 16 of 23



Faulkner’s filing of the complaint in the present case occurred on May 25, 2018, outside the

statutory period requiring a complainant to file a civil action following a dismissal of his EEOC

charge within 90 days (Dkt. No. 19, at 6-7). Defendants claim that the Arkansas savings statute is

inapplicable to Mr. Faulkner’s claim because the ADEA is governed by a federal statute of

limitations, and accordingly, Mr. Faulkner’s claim under the ADEA is time-barred (Dkt. No. 19,

at 6-7).

           A suit filed under Title VII must be brought within 90 days after the receipt of the Notice

of Right to Sue issued by the EEOC. 42 U.S.C. § 2000e-5(f)(1); Williams v. Thomson, Corp., 383

F.3d 789 (8th Cir. 2004); Maeqdlin v. Int'l Ass'n of Machinists & Aerospace Workers, Dist. 949,

309 F.3d 1051 (8th Cir. 2002). An action may be dismissed, as barred by the statute of limitations,

where a plaintiff’s own pleadings establish the defense. McDaniel v. Kraft Glob. Foods, 632 F.

App'x 314, 315 (8th Cir. 2016) (concluding dismissal was proper where plaintiff’s own pleadings

showed that she brought her lawsuit more than 90 days after receiving a right-to-sue notice from

the EEOC and tolling of the limitations period was not warranted); see also Jessie v. Potter, 516

F.3d 709, 713 n.2 (8th Cir. 2008) (citing Varner v. Peterson Farms, 371 F.3d 1011, 1017-18 (8th

Cir. 2004)).

           Although the 90-day limitations period is subject to equitable tolling in appropriate

circumstances, courts have generally reserved the remedy of equitable tolling for situations in

which the reasons for the delay were beyond the control of the plaintiff. See Hill v. John Chezik

Imports, 869 F.2d 1122, 1124 (8th Cir. 1989) (finding that equitable tolling of the 90-day period

was not appropriate when the plaintiff did not inform the EEOC of her new address). Mr. Faulkner

mentions equitable tolling; however, his current complaint and response to defendants’ motion for

summary judgment do not allege any circumstances that might justify equitable tolling of the 90-




                                                   16
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 17 of 23



day limitations period as applied to his ADEA claim. Based on the record in this case and Faulkner

I, the Court is aware of no such circumstances.

       Additionally, Arkansas Code Annotated § 16-56-126, which gives a plaintiff one year to

refile an action after a nonsuit, will not save Mr. Faulkner’s claim. The Arkansas savings statute

does not apply to lawsuits brought under Title VII or the ADEA. Garrison v. Int’l Paper Co., 714

F.2d 757, 759 n.2 (8th Cir. 1983) (stating that “[b]ecause Title VII actions are governed by a

federal statute of limitations, the Arkansas saving[s] clause is inapplicable” (citing Holmberg v.

Armbrecht, 327 U.S. 392, 395 (1946))). Furthermore, the Eighth Circuit has held that, under Title

VII, a dismissal without prejudice operates to leave a plaintiff as if no action had been filed. Id.

(citing Moore v. St. Louis Music Supply Co., Inc., 539 F.2d 1191, 1194 (8th Cir. 1976)). Thus,

any dismissal of a Title VII or ADEA case that occurs, as it did here, more than 90 days after the

right to sue letter issued is, in substance, a dismissal with prejudice.

       The EEOC issued Mr. Faulkner a Dismissal and Notice of Rights on September 22, 2014.

By the Court’s count, 90 days from September 22, 2014, was December 21, 2014, which was a

Sunday. Therefore, Mr. Faulkner had until the next day, Monday, December 22, 2014, to file suit

relating to his EEOC claim. Mr. Faulkner timely filed the Faulkner I complaint on December 22,

2014. However, Mr. Faulkner moved to dismiss Faulkner I and initiated the present cause of action

on May 25, 2018, well outside the 90-day statute of limitation required by the ADEA. Equitable

tolling and the Arkansas savings statute do not apply here. Therefore, Mr. Faulkner’s ADEA claim

is time-barred because he brought this cause of action more than 90 days after the EEOC issued

his Dismissal and Notice of Rights. Accordingly, the Court grants defendants’ motion for

summary judgment with respect to Mr. Faulkner’s claims under the ADEA.




                                                  17
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 18 of 23



                       2.      180-Day Time Period To File Charge

       Defendants assert that Mr. Faulkner’s ADEA claim is also untimely under U.S.C. §

626(d)(1)(A), which requires that a complainant file a charge with the EEOC within 180 days after

the alleged unlawful practice occurred (Dkt. No. 19, at 7). Mr. Faulkner attempts to invoke the

continuing violation doctrine in an effort to salvage his untimely ADEA claim (Dkt. No. 26, at 12-

18). The continuing violation doctrine applies to determine whether the administrative filing

requirements under Title VII or the ADEA have been satisfied. In other words, courts apply this

doctrine to determine whether the 180-day time period for filing an EEOC charge has been

satisfied based on the timing and nature of the alleged discriminatory conduct. See, e.g., Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101 (2002) (examining doctrine); Wedow v. City of Kansas

City, Mo., 442 F.3d 661 (8th Cir. 2006) (same). There is no indication in the record before the

Court that Mr. Faulkner filed an EEOC Charge after filing one on May 12, 2014, for which the

EEOC issued on September 22, 2014, a Dismissal and Notice of Rights. The continuing violation

doctrine does not aid Mr. Faulkner in arguing the timeliness of his current claim.

       Moreover, the 180-day period in which to file an EEOC Charge also may be subject to

equitable tolling in appropriate circumstances, like the 90-day time period to file suit. Again, in

these circumstances, courts have generally reserved the remedy of equitable tolling for situations

in which the reasons for the delay were beyond the control of the plaintiff. See Baldwin Cty.

Welcome Ctr. v. Brown, 466 U.S. 147, 151 (1984) (“One who fails to act diligently cannot invoke

equitable principles to excuse that lack of diligence.”); Heideman v. PFL, Inc., 904 F.2d 1262,

1266 (8th Cir. 1990) (“Equitable tolling is appropriate only when the circumstances that cause a

plaintiff to miss a filing deadline are out of his [or her] hands.”), cert. denied, 498 U.S. 1026

(1991). Neither Mr. Faulkner’s current complaint nor response to defendants’ motion for summary

judgment allege any circumstances that might justify equitable tolling of the 180-day period for


                                                 18
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 19 of 23



filing an EEOC Charge, and based on the record in this case and Faulkner I, the Court is aware of

no such circumstances. Regardless, equitable tolling of the 180-day period for filing a charge does

not aid Mr. Faulkner in arguing the timeliness of his current claim.

       The Dismissal and Notice of Rights issued on September 22, 2014, triggered the 90-day

period for filing suit, and for the reasons previously explained, neither equitable tolling of the 90-

day period to file suit, the Arkansas savings statute, the continuing violation doctrine, nor equitable

tolling of the 180-day period to file an EEOC Charge apply here. These arguments do not aid Mr.

Faulkner with respect to assessing the timeliness of his current suit. His current ADEA claim is

time-barred.

               C.      Merits of Claim

       Defendants claim that they are also entitled to summary judgment on Mr. Faulkner’s

ADEA claim because he cannot establish a prima facie disparate-impact claim (Dkt. No. 19, at 9).

When asserting an ADEA disparate-impact claim, generally an employee asserts that a facially

neutral action or policy has the effect of discriminating against the employee because of age; it

does not require a finding of an intent to discriminate. Smith v. City of Jackson, Miss., 544 U.S.

228, 238 (2005). To establish a prima facie disparate-impact claim, a plaintiff must “identify a

specific employment practice” and show through “statistical evidence of some kind and degree

sufficient” that the employment practice “caused the plaintiff to suffer adverse employment

action” because of the plaintiff’s age. Eggers v. Wells Fargo Bank, N.A., 899 F.3d 629, 633 (8th

Cir. 2018). The plaintiff must identify a “specific test, requirement, or practice” that has an

“adverse impact on older workers”; it is not enough to provide a bald allegation of disparate impact

or to “point to a generalized policy.” City of Jackson, 544 U.S. at 241.

       Mr. Faulkner contends that he has satisfied the requirements of a prima facie claim (Dkt.

No. 24, at 19). He claims that the City’s new pay system is a facially neutral policy that has a


                                                  19
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 20 of 23



disparate impact on employees over age 40 because all employees making more than the midrange

salary, as determined by the JESAP study, became “immediately ‘frozen’ in place, never again to

be considered for an increase in salary, unless the City Council approved a COLA increase” (Dkt.

No. 24, at 20). He claims that the rule affected older employees more harshly than it affected less-

tenured, younger employees (Id.). He asserts that the percentage of employees over 40 whose pay

was frozen was greater than the percentage of employees over 40 in the workplace as a whole and

that older employees were adversely affected at a rate greater than employees under 40 when

compared to their general representation in the work force (Id., at 20-21).

        Specifically, Mr. Faulkner claims that 132 of the 232 non-uniformed, non-elected

employees were over the age of 40 in 2013 (Id., at 21). According to Mr. Faulkner, of the 66

employees who were paid higher than the midpoint established in the 2012 study, 53 of the

employees were over the age of 40. Additionally, Mr. Faulkner maintains that 166 employees

received pay increases as a result of the new pay system, but only 80 of those employees were over

the age of 40 (Id.).

        According to Mr. Faulkner, there are three specific tests, requirements, or practices within

the City’s current pay system that adversely impact older workers: (1) the City relied upon the

Johanson Group calculations to rate job descriptions, but not all job titles were evaluated and the

methodology and process were either flawed, incomplete, or unknown; (2) the City relied upon a

personnel director, Ms. Mabry-Williams, who has limited knowledge of the system and its

application and managed to input data to raise her own salary by $11,000 in a special review when

the majority of other workers, many of them over 40, did not receive reviews or raises; and (3) the

City allowed its uniformed employees—firefighters and police—to be paid on a separate system

that includes step and opportunity for advancement through the steps by merit (Id., at 24-25).




                                                20
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 21 of 23



        According to defendants, Mr. Faulkner has simply pointed to a generalized pay policy and

claimed that it has an adverse impact on older workers (Dkt. No. 19, at 11). Defendants aver that

Mr. Faulkner cannot identify a specific test, requirement, or practice within the pay plan that has

an adverse impact on older workers (Id.). Defendants also claim that, even viewing the statistical

evidence in the light most favorable to Mr. Faulkner, he still fails to meet his burden (Dkt. No. 30,

at 11). They assert that over 60% of the City’s non-uniformed, non-elected employees over the

age of 40 received raises. Furthermore, Mr. Faulkner admitted that he has received two COLA

increases since the City adopted the one-step pay system as well as multiple bonuses (Id., at 12).

        Viewing the evidence in the light most favorable to Mr. Faulkner, the Court finds that he

has failed to demonstrate that the City’s adoption of the one-step pay system had a disparate impact

on employees over the age of 40 so as to satisfy the prima facie case requirement. Mr. Faulkner

claims that the new pay system adversely affected him and other employees over the age of 40

because a larger number of older employees had salaries higher than the midpoint pay identified

in the JESAP study and because he claims that their salaries were frozen until the midpoint rate

caught up to their current pay. Mr. Faulkner fails to point to a specific test, requirement, or practice

within the pay system that has an adverse impact on older workers.

        Furthermore, Mr. Faulkner contends that the system discriminated against him based on

his age because it took money out of his paycheck and because he believes that his pay is, or should

be, tied to his years of service to the City. However, the parties agree that simply because an

employee has worked for the City for a long time does not mean that the employee is over 40

years-of-age. Additionally, Mr. Faulkner fails to provide statistical evidence sufficient to show

that the employment practice caused the adverse action because of his age. Record evidence

demonstrates that more employees over the age of 40 received a pay increase as a result of the

pay-system change than did not. Finally, Mr. Faulkner admits that he has received two COLA


                                                  21
        Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 22 of 23



raises since the implementation of the new system. Viewing the record evidence in the light most

favorable to Mr. Faulkner, the Court finds that he has failed to establish a prima facie disparate-

impact claim. Accordingly, even if Mr. Faulkner’s ADEA claim were not time-barred and for this

reason as well, defendants are entitled to summary judgment on Mr. Faulkner’s ADEA claim.

       Because the Court reaches this determination with respect to Mr. Faulkner’s ADEA claim

and determines that defendants are entitled to summary judgment in their favor on this claim, the

Court declines to address whether defendants have established the legitimate business reason

defense.

               D.     Retaliation Claim

       In his response to defendants’ motion for summary judgment, Mr. Faulkner asserts that his

job position and updated job description were left out of the updated JESAP study (Dkt. No. 24,

at 16). He claims that the City began ostracizing him prior to 2012 because of an in-house dispute

concerning police department overtime (Id.). Mr. Faulkner did not raise a retaliation claim in his

complaint. To the extent Mr. Faulkner attempts to assert a retaliation claim in his response to

defendants’ motion for summary judgment, the Court will not permit him to do so at this stage of

the litigation and will not address such a claim. The Court finds that any claim that the City

ostracized Mr. Faulkner or excluded him from participating in the JESAP study is immaterial to

the claim Mr. Faulkner does assert regarding whether the compensation system had a disparate

impact on City employees over the age of 40.

       IV.     Conclusion

       For the reasons stated above, the Court grants defendants’ motion for summary judgment

on all of Mr. Faulkner’s claims (Dkt. No. 17). This case is dismissed with prejudice and the relief

that Mr. Faulkner seeks is denied.




                                                22
Case 4:18-cv-00353-KGB Document 37 Filed 05/28/20 Page 23 of 23



It is so ordered this 28th day of May, 2020.

                                               ________________________________
                                               Kristine G. Baker
                                               United States District Judge




                                        23
